           Case 3:20-cv-00066-MPS Document 62-1 Filed 01/06/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

RYAN MUCAJ, et al.                                  :       CIVIL ACTION NO.

   Plaintiffs                                       :       3:20-cv- 00066 (MPS)

      v.                                            :

UNIVERSITY OF CONNECTICUT, et al.                   :

   Defendants                                       :       JANUARY 6, 2021


                MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                        MOTION TO STAY DISCOVERY

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, defendants University of

Connecticut, (“UConn”), Eleanor Daugherty, in her individual capacity, Alexandra Kytan, in her

individual capacity, Kim Colon, in her individual capacity, and Megan Buda, in her individual

capacity, through counsel, hereby move for an order staying all discovery in this matter pending

resolution of the defendants' Motion to Dismiss filed simultaneously with this motion on January

6, 2021, (the "Motion to Dismiss"). [Dkt. # 61]. The Motion to Dismiss raises subject matter

jurisdiction, personal jurisdiction and immunity defenses and seeks the dismissal of the

Amended Complaint in its entirety.

I. ARGUMENT

       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, a court has discretion to

stay discovery “for good cause shown.” Fed.R.Civ.P. 26(c). “In some circumstances, a pending

motion to dismiss may constitute ‘good cause’ for a protective order staying discovery.” Hong

Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013)

(citations omitted). Where a motion to dismiss raises an immunity defense, as in this case, "good

cause" is shown and discovery must be stayed.


                                                1
        Case 3:20-cv-00066-MPS Document 62-1 Filed 01/06/21 Page 2 of 5




       The United States Supreme Court stated in Ashcroft v. Iqbal, 556 U.S. 663, 685, 129 S.

Ct. 1937, 1953-54 (2009), that a plaintiff "is not entitled to discovery, cabined or otherwise,"

against government officials raising immunity defenses. "The basic thrust of … [an immunity]

doctrine is to free officials from the concerns of litigation, including 'avoidance of disruptive

discovery.'” Id. at 685. An immunity defense "is meant to give government officials a right, not

merely to avoid 'standing trial,' but also to avoid the burdens of 'such pretrial matters as

discovery ..., as ‘[i]nquiries of this kind can be peculiarly disruptive of effective government.’ '

Behrens v. Pelletier, 516 U.S. 299, 308 (1996), citing Mitchell v. Forsyth, 472 U.S. 511, 526,

105 S.Ct. 2806, 86 L.Ed.2d 411 (1985). The Second Circuit has agreed stating that "immunity

protects the official not just from liability but also from suit on such claims, thereby sparing him

the necessity of defending by submitting to discovery on the merits or undergoing a trial." X-

Men Sec., Inc. v. Pataki, 196 F.3d 56, 65 (2d Cir. 1999). Therefore, "[u]ntil [the] threshold

immunity question is resolved, discovery should not be allowed." Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).

       In this case, the defendants have moved, pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2),

12(b)(5) and 12(b)(6), to dismiss the Amended Complaint, in whole or for in part, on the grounds

of lack of personal jurisdiction, inadequate service of process, lack of subject matter jurisdiction,

Eleventh Amendment immunity, qualified immunity and failure to state a claim upon which

relief can be granted. See Def. Mem. Supp. Mot. Dismiss. [Dkt. # 61-1]. Given that the

defendants have raised subject matter jurisdiction, personal jurisdiction, and immunity defenses

which, if successful, are intended to protect them not only from liability, but from the burdens of

pretrial discovery, discovery must be barred until the court resolves the jurisdictional question

and rules on the Motion to Dismiss.



                                                  2
         Case 3:20-cv-00066-MPS Document 62-1 Filed 01/06/21 Page 3 of 5




        If this court were to analyze the factors that courts in this district often consider when

determining whether or not a stay is appropriate, the result would be the same. These factors are:

"(1) whether the defendant has made a strong showing that the plaintiff's claim is unmeritorious;

(2) the breadth of discovery and the burden of responding to it; and (3) the risk of unfair

prejudice to the party opposing the stay.” United States ex rel. Ameti v. Sikorsky Aircraft Corp.,

No. 3:14-CV-1223(VLB), 2016 WL 10490528, at *1. These factors weigh in favor of a stay in

this case.

        First, the Motion to Dismiss sets forth compelling arguments as to why the Amended

Complaint should be dismissed in its entirety. "Courts in this District hold that a stay of

discovery is appropriate pending resolution of a potentially dispositive motion where the motion

‘appear[s] to have substantial grounds' or, stated another way, ‘do[es] not appear to be without

foundation in law.’ ” In re Currency Conversion Fee Antitrust Litig., No. M21-95, 2002 WL

88278, at *1 (S.D.N.Y. Jan. 22, 2002) (internal citations omitted). The Motion to Dismiss and

accompanying memorandum set forth substantial grounds with strong legal foundations as to

why the complaint should be dismissed on the grounds of subject matter jurisdiction, personal

jurisdiction, Eleventh Amendment immunity and qualified immunity.

        Second, given that the defendants have raised the issue of immunity from suit, not just

from liability, any discovery requirements prior to ruling on such a claim are, per se, a

substantial burden. The immunity doctrines, when applicable, are intended to protect the

defendants from any such distractions from government duties. To allow any discovery to

proceed while the Motion to Dismiss is still pending exposes the defendants to discovery

requests to which they are immune.




                                                  3
        Case 3:20-cv-00066-MPS Document 62-1 Filed 01/06/21 Page 4 of 5




       Finally, a stay will not prejudice the plaintiffs. Each of the defendants' proffered grounds

for dismissing the action pose strictly legal questions, and discovery is not necessary to rebut the

defendants’ arguments. The Motion to Dismiss is dispositive and legal determinations on these

issues will not be altered by discovery.

       II. CONCLUSION

For the foregoing reasons, the defendants respectfully request that the Court stay all

discovery in this action pending resolution of the Motion to Dismiss. [Dkt. # 61].

                                                      DEFENDANTS


                                                      WILLIAM TONG
                                                      ATTORNEY GENERAL


                                              BY:     /s/ Mary K. Lenehan
                                                      Mary K. Lenehan
                                                      Assistant Attorney General
                                                      Federal Bar No. ct15436
                                                      165 Capitol Avenue
                                                      Hartford, CT 06106
                                                      Tel: (860) 808-5210
                                                      Fax: (860) 808-5385
                                                      Email: mary.lenehan@ct.gov




                                                 4
        Case 3:20-cv-00066-MPS Document 62-1 Filed 01/06/21 Page 5 of 5




                                        CERTIFICATION



       I hereby certify that on January 6, 2021, a copy of the foregoing Memorandum of Law in

Support of the Defendants’ Motion to Stay Discovery was filed electronically. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                               /s/ Mary K. Lenehan
                                               Mary K. Lenehan
                                               Assistant Attorney General




                                                  5
